DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2021 has been entered.
	Claims 2, 4, 5, 27, and 28 have been cancelled.  Claim 14 and 17 have been amended.
	Claims 1, 3, 6-26, 29, and 30 are pending and under examination.

 2.	The objections to claims 14 and 17 are withdrawn in response to the amendments filed on 5/11/2021.
The provisional nonstatutory double patenting rejection of claims 1, 3, 6-26, 29, and 30 as being unpatentable over claims 31-34, 36, and 38-46 of copending Application No. 15/573,402, in view of Godfrin et al. (PGPUB 2008/0274092) is moot because Application No. 15/573,402 has been abandoned.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3, 7, 8, 10-26, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Edinger et al. (PGPUB 2015/0118265; priority date 3/15/2012), in view of Godfrin et al. (PGPUB 2008/0274092), as evidenced by Bryk et al. (J. Proteome Res., 2017, 16: 2752-2761) and Giarratana et al. (Nature Biotechnology, 2005, 23: 69-74).
Edinger et al. teach a genetically engineered human nucleated erythroid precursor cell (such as a CD34+ hematopoietic stem cell) comprising a nucleic acid encoding a polypeptide (i.e., DNA or RNA) not expressed by erythrocytes (i.e., not hypotonically loaded), wherein the polypeptide is present inside the cell as a fusion with hemoglobin or on the cell surface as a fusion with a transmembrane protein (as recited in claims 14 and 19-21).  Edinger et al. teach that the genetically engineered nucleated erythroid precursor cell is obtained by introducing a nucleic acid encoding the claims 1, 11, and 12); they also teach a pharmaceutical composition comprising the cell and saline or another physiologically acceptable solution (i.e., suitable for intravenous administration (claims 22 and 23).  Edinger et al. teach that the exogenous polypeptide is expressed at a level at least 10x higher when compared to the wild erythrocytes (claim 10).  See Edinger et al., Abstract; [0004]; [0006]; [0011]-[0012] [0018]-[0020]; [0025]; [0027]; [0030]; [0032]; [0034]-[0035]; [0037]; [0050]; [0056]-[0057]; [0063]; [0065]; [0069]-[0070]; [0078]-[0079].  
Edinger et al. also teach that the erythroid cell or erythrocyte lacks the A and B antigens, as required by claim 13 (see [0021]; [0022]).  
Edinger et al. do not specifically teach that the polypeptide is arginine deiminase (claims 1, 7, and 8) nor do they teach treating hepatocellular carcinoma by reducing the arginine levels (claims 29 and 30).  Godfrin et al. teach that erythrocytes containing arginine deiminase can be used to lower arginine levels and treat hepatocellular carcinoma ([0018]-[0022]; [0030]; [0035]; [0038]).  One of skill in the art would have found obvious to make the genetically engineered enucleated erythrocytes of Edinger et al. by specifically using arginine deiminase as the exogenous polypeptide to obtain a therapeutic composition suitable to treat hepatocellular carcinoma.  One of skill in the art would have found obvious to further administer the therapeutic composition to subjects affected by hepatocellular carcinoma with the reasonable expectation that doing so would lower arginine and treat hepatocellular carcinoma in these subjects.  
claim 10).
Since hemoglobin is expressed at about 200x106 copies per cell (see Bryk et al.; p. 2756, column 1, last paragraph), the enucleated erythrocyte expresses at least 10,000 copies of intracellular polypeptide (claims 1 and 3).  
The erythrocytes taught by cited prior art must necessarily exhibit osmotic membrane fragility similar to unmodified, uncultured erythrocytes (claim 16) because they were obtained by genetic modification and not by loading via hypotonic shock.  With respect to claims 24-26, Edinger et al. teach that the pharmaceutical composition comprises at least 90% genetically engineered enucleated erythrocytes ([0069]).
With respect to claim 15, as evidenced by Giarratana et al., erythrocytes differentiated from CD34+ hematopoietic stem cells contain fetal hemoglobin (p. 70, column 2, second full paragraph).  With respect to claim 17, Edinger et al. teach using retroviral vectors; since lentiviral vectors are retroviral vectors, one of skill in the art would have found obvious to obtain the genetically engineered cells by using a lentiviral vector.  With respect to claims 18, one of skill in the art would have found obvious to expand the engineered cells in culture to obtain large amounts of therapeutic cells.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

5.	Claims 1, 3, 6-8, 10-26, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Edinger et al. taken with each Godfrin et al., Bryk et al., and .
The teachings of Edinger et al., Godfrin et al., Bryk et al., and Giarratana et al. are applied as above for claims 1, 3, 7, 8, 10-26, 29, and 30.  Edinger et al., Godfrin et al., Bryk et al., and Giarratana et al. do not teach that the exogenous polypeptide is not fused with an endogenous polypeptide (claim 6).  Persons et al. teach that enucleated erythrocytes expressing intracellular exogenous proteins not fused with endogenous polypeptides could be obtained via differentiation from genetically engineered nucleated erythroid precursor cells expressing intracellular exogenous proteins not fused with endogenous polypeptides (p. 1201-1203, see especially Fig. 2).  One of skill in the art would have found obvious to modify the method of Edinger et al., Godfrin et al., Bryk et al., and Giarratana et al. by using a nucleic acid encoding arginine deiminase by itself (i.e., not fused with endogenous polypeptide) to achieve the predictable result of obtaining an enucleated erythroid cell expressing intracellular arginase suitable to treat hyperargininemia.  The enucleated erythroid cells of Edinger et al., Godfrin et al., Bryk et al., Giarratana et al., and Persons et al. must necessarily comprise the copy numbers recited in claims 1 and 3 because all that is required to achieve such is to genetically engineer the erythroid precursors and differentiate them to enucleated erythroid cell.  The instant specification does not teach more than this.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

s 1, 3, 7-26, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Edinger et al. taken with each Godfrin et al. , Bryk et al., and Giarratana et al., in further view of Bogle et al. (Br. J. Pharmacol., 1992, 105: 768-770).
The teachings of Edinger et al., Godfrin et al., Bryk et al., and Giarratana et al. are applied as above for claims 1, 3, 7, 8, 10-26, 29, and 30.  Edinger et al., Godfrin et al., Bryk et al., and Giarratana et al. do not teach an arginine transporter (claim 9).  Bogle et al. teach a transporter for arginine uptake into cells (Abstract; p. 768, column 1, second full paragraph; p. 769, column 2, last paragraph).  Based on these teachings, one of skill in the art would have found obvious to further modify the nucleated erythroid precursor cell comprising intracellular arginase with the transporter of Bogle et al. to achieve the predictable result of obtaining a composition efficient to treat hyperargininemia by providing the cell with means for rapid arginine substrate internalization and clearance from the circulation. 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
7.	The arguments are not new and were previously addressed.  The teachings in Shima, Maeda, and Philip were previously addressed.  

The applicant argues that the data in Wei and Tan are not relevant because Wei and Tan pertain to rat aortic smooth muscle cells and porcine intestinal epithelial cells, not to erythroid cells.

One of skill in the art would have reasonably expected to be successful in obtaining erythroid cells expressing at least 1,000 copies of arginase and further differentiate these cells to enucleated erythroid cells, as doing so would have only required routine experimentation.  This is not the examiner’s personal opinion as argued by the applicant.  The examiner cited prior art providing the reasonable expectation that adding arginine to the culture medium would avoid arginine deprivation and promote cell survival.  Apart from arguments, the applicant did not provide any evidence to the contrary.  
For the same reasons, the argument that one of skill in the art would have been deterred from arriving at the claimed invention because supplementing the culture medium with an unknown concentration of arginine at unknown time points would lead to complexity and inefficiency is not found persuasive.  

	The argument that culturing an engineered cell is highly unpredictable is not found persuasive because it is just an argument not supported by any evidence.  


	However, the examiner never stated similarity in differentiation.  Just because rat aortic smooth muscle cells and erythroid precursors are different cell types is not evidence of lack of reasonable expectation of success with respect to simply using arginine in the culture medium to avoid arginine deprivation for any cell type.

	The applicant argues that the data in Philip demonstrates that arginine depletion in culture medium cannot be rescued by mere supplementation of the culture medium.  The applicant argues that the examiner failed to explain why Wei, Tan, and Masters are more relevant than Philip.
	This is not found persuasive for the reasons of record.  The examiner did explain why Wei, Tan, and Masters are more relevant than Philip.  As previously explained, Philip does not contradict the teachings in the prior art that adding arginine to the culture medium avoids arginine deprivation.  Furthermore, as previously stated, Philip also teaches that adding citrulline to the culture medium overcomes arginine deprivation even in the presence of arginase in the medium.  Thus, one of skill in the art would have known that adding citrulline would be another option to overcome a potential arginine depletion.



Conclusion
8.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.